DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2013/0052803.   The improvement comprises: the plurality of semiconductor patterns including a first impurity region and a channel region and a first air gap interposed between the channel region and the bit line.
	In re claim 10, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2013/0052803.   The improvement comprises a structure between the bit line of a first layer of the plurality of layers and the bit line of a second layer of the plurality of layers adjacent to the first layer such that the structure reduces coupling capacitance between adjacent ones of the bit lines, the structure including one of a first air gap and a first shield line.
	In re claim 16, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2013/0052803.   The improvement comprises a structure between the first gate electrode and the second gate electrode such that the structure reduces coupling capacitance between the first gate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, submitted on 4/13/21, have been fully considered and are persuasive.  The 35 U.S.C.103 rejection has been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
April 17, 2021



/HSIEN MING LEE/